DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 02/28/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 12, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2015/0138843), in view of Seel et al. (US 2012/0176816), hereinafter Seel. 
Regarding claim 1, Inoue discloses (see figures 1-18) a power conversion device (figure 1, part 10), comprising: a power converter (figures 1 and 2, part 13) to perform bidirectional DC-to-DC conversion (figures 1 and 2, part 13)(paragraph [0043]; the first and second power converters 41,42 become capable of an inverter operation for performing bidirectional DC/AC conversion when the switching devices 31a to 31d and 32a to 32d are on/off driven, respectively, based on each command value of the Duty ratio, and become capable of a rectifier operation for converting an alternating current to a direct current when the switching devices 31a to 31d and 32a to 32d are turned off (corresponding to Duty ratio=0%), respectively) between primary- side direct-current (DC) terminals (figure 2, part left storage battery side terminals) and secondary-side DC terminals (figure 2, part right DC/AC conversion circuit side terminals); and a controller (figure 1, part 14) to control operation of the power converter (figures 1 and 2, part 13), wherein the power converter (figures 1 and 2, part 13) includes: a primary-side bridge circuit (figure 2, part 42) that performs bidirectional DC-to-AC power conversion (figure 2, part 42) between the primary-side DC terminals (figure 2, part left storage battery side terminals) and primary-side alternating-current (AC) terminals (figure 2, part primary-side AC terminals at the middle of 32a/32b and 32c/32d), the primary-side bridge circuit (figure 2, part 42) including semiconductor switching elements (figure 2, parts 32a-32d); a secondary-side bridge circuit (figure 2, part 41) that performs bidirectional DC-to-AC power conversion (figure 2, part 41) between the secondary-side DC terminals  (figure 2, part right DC/AC conversion circuit side terminals) and secondary-side AC terminals (figure 2, part secondary-side AC terminals at the middle of 31a/31b and 31c/31d), the secondary-side bridge circuit (figure 2, part 41) including semiconductor switching elements (figure 2, parts 31a-31d) (paragraph [0043]; the first and second power converters 41,42 become capable of an inverter operation for performing bidirectional DC/AC conversion when the switching devices 31a to 31d and 32a to 32d are on/off driven, respectively, based on each command value of the Duty ratio); and an inductance element (figure 2, part inductance element generated by 35 and 36) connected between the primary-side AC terminals  (figure 2, part primary-side AC terminals at the middle of 32a/32b and 32c/32d) and the secondary-side AC terminals (figure 2, part secondary-side AC terminals at the middle of 31a/31b and 31c/31d), wherein in a start-up control (figure 1, part 14; start-up control) in which the primary-side DC terminals are charged to a first predetermined voltage (figure 2, part left storage battery side terminals) and the secondary-side DC terminals are charged to a second predetermined voltage  (figure 2, part right DC/AC conversion circuit side terminals)(paragraph [0086]; the first rectifier-control mode [figure 5] is adopted at the startup time, so that the charging current amount to the storage battery 1 is slowly elevated), the controller (figure 1, part 14) performs a charge control in which one-side DC terminals  (figure 2, part right DC/AC conversion circuit side terminals), which are one of (i) the primary-side DC terminals and (ii) the secondary-side DC terminals  (figure 2, part right DC/AC conversion circuit side terminals), are charged  (figure 2, part right DC/AC conversion circuit side terminals) (figure 15, part at the beginning the DC-Bus Voltage [a] charge to 350V from external power supply [3 and 17]), while switching operations of the primary-side bridge circuit (figure 2, part 42) and the secondary-side bridge circuit are stopped (figure 2, part 41)(paragraphs [0095]-[0097]; in the case of allowance of charging ("Yes" in Step S11), the storage-battery control circuit 56 issues an order to the DC/AC control circuit 18 to connect with the power system 3… Upon receiving a startup order from the storage-battery control circuit 56, the DC/AC control circuit 18 starts controlling the DC/AC conversion circuit 17 so that the DC-bus voltage becomes a predetermined value… The storage-battery control circuit 56 monitors the value of DC-bus voltage outputted from the voltmeter 15, and waits until the DC-bus voltage of the DC-line bus 21 becomes the predetermined voltage. When the DC-bus voltage becomes the predetermined voltage, the storage-battery control circuit 56 outputs a charging request to the storage-battery management unit 2 in the storage battery 1), and, subsequently, other-side DC terminals (figure 2, part left storage battery side terminals), which are the other one of (i) the primary-side DC terminals and (ii) the secondary-side DC terminals (figure 2, part left storage battery side terminals), are charged (figure 2, part left storage battery side terminals), in the charge control (figure 5, part charge control), an one-side bridge circuit (figure 2, part 41) connected to the one-side DC terminals (figure 2, part right DC/AC conversion circuit side terminals) performs a switching operation (figures 2 and 5, parts Gc and Gd) so as to output to the inductance element (figure 2, part inductance element generated by 35 and 36) an AC voltage whose voltage pulse width (figure 2, part AC voltage generated at the middle of 31a/31b and 31c/31d) has been subjected to a variable control (figure 15, part variable control presented at command value [c; Duty ratio] at rectifier-control mode between t1-t2), and an other-side bridge circuit (figure 2, part 42) connected to the other-side DC terminals (figure 2, part left storage battery side terminals) stops a switching operation (figures 2 and 5, parts Ga and Gb; No switching) and operates in a diode rectifying mode (paragraph [0054]-[0058]; the switching devices 31a to 31d of the first power converter 41 are driven by the control signals Gc, Gd based on the generated command values C,D, that is, the first power converter 41 is controlled under the output variable control according to the inverter operation, to thereby generate AC power. In contrast, the switching devices 32a to 32d of the second power converter 42 are prevented from switching by fixing their nodes to OFF. By controlling in this manner, the respective switching devices 32a to 32d of the second power converter 42 act as diode switches that rectify the AC power), the one-side bridge circuit (figure 2, part 41) being one of the primary-side bridge circuit and the secondary-side bridge circuit (figure 2, part 41), the other-side bridge circuit (figure 2, part 42)  being the other one of the primary-side bridge circuit and the secondary-side bridge circuit (figure 2, part 42), the controller (figure 1, part 14) controls the switching operation of the one-side bridge circuit (figure 2, part 41) so that the voltage pulse width (figure 2, part AC voltage generated at the middle of 31a/31b and 31c/31d) is smaller (figure 15, part command value [c; Duty ratio]; more smaller at t1 than t2) for a greater voltage difference (figure 15, parts DC-Bus voltage [a] and Command value [c]; at the beginning of t1, the voltage difference [between right DC/AC conversion circuit side terminals and left storage battery side terminals] is greater because the left storage battery side terminals is start to be charged and the voltage pulse width is smaller reflected at command value; this behavior result in the charging current amount to the storage battery 1 is slowly elevated) of the one-side DC terminals (figure 2, part right DC/AC conversion circuit side terminals) from the other-side DC terminals  (figure 2, part left storage battery side terminals)(paragraph [0106]-[0112]; since the DC/DC conversion circuit 13 is to be started up with the first rectifier-control mode, the DC-bus voltage of the DC-line bus 21 is elevated to 400V (upper limit voltage of the system). This is from the following reason. In the rectifier-control mode, an AC voltage (AC power) is generated in the power supply side, and, in the power reception side, the AC voltage (AC power) inputted from the power supply side is diode-rectified to be converted to a DC voltage (DC power). Therefore, as shown in FIG. 11, the larger the difference between the DC-bus voltage and the battery voltage of the storage battery 1, the more the current amount (power amount) can be gained. Meanwhile, as shown in FIG. 12, although the ripple in the charging current increases as the DC-bus voltage becomes higher, it is smaller in the rectifier-control mode than in the inverter-control mode, so that deterioration caused by charging on the storage battery 1 can be reduced to be small. Accordingly, there is an effect that, by elevating the DC-bus voltage to 400V, the charging current range capable of being managed in the first rectifier-control mode can be enlarged so that the applicable chance of the first inverter-control mode is reduced, to thereby achieve reduction of deterioration caused by charging on the storage battery 1), and the controller (figure 1, part 14) changes the voltage pulse width (figure 2, part AC voltage generated at the middle of 31a/31b and 31c/31d) (figure 15, part command value [c; Duty ratio]; changes between t1-t2). 
Inoue does not expressly disclose the controller continuously calculates the voltage difference and changes the voltage pulse width depending on the calculated voltage difference, until the voltage of the other-side DC terminals becomes higher than a predetermined threshold voltage.
Seel teaches (see figures 1-2) the controller (figure 1, part controller [not shown] that control through V1 and V2) continuously calculates the voltage difference (figures 1 and 2, part voltage difference between UE and UA [UE -(7/5*UA); sections 21-23]) (paragraph [0022]; in a DC/DC converter based on the present invention, the new method is implemented by means of a controller for operating the switches of the inverter bridge. To perform this task, the controller or control unit will, in one embodiment, take into account the difference between the DC voltage of the input-side DC link and the DC voltage of the output-side DC link converted to the input-side DC link) and changes the voltage pulse width (figures 1 and 2, part voltage pulse width at primary side 3 that changes [sections 21-23] based on the pulse with [PW]) depending on the calculated voltage difference (figures 1 and 2, part voltage difference between UE and UA [UE -(7/5*UA); sections 21-23]), until the voltage (figures 1 and 2, part Ua) of the other-side DC terminals (figure 1, parts 18 and 19 terminals) becomes higher than a predetermined threshold voltage (figure 2, part Ua higher than 360 V and reach to 500V [UE = 7/5*Ua] and enter in normal operation to a fixed PW of 42%)(paragraph [0026]; the various stages of the start-up sequence are outlined over time. On the left, the pulse width used to operate the switches V1 and V2 of FIG. 1 during stages 21 to 23 is indicated in percent. In the first stage 21 the pulse width or duty cycle is 1.4 percent, i.e., the switches V1 and V2 are alternately closed for 1.4 percent of each operation period. This stage usually takes 500 ms and ends if after these 500 ms the condition UE-(7/5*UA) ˃ 340 V no longer holds, i.e., if the voltage difference between the input voltage and the converted output voltage has decreased to 340 V or less. If this is not the case, stage 21 is extended by another 500 ms… in the next stage 22, the pulse width is in one increment increased to 2.5 percent, i.e., by about 80 percent of the previous pulse width. This stage usually takes 200 ms and ends when a query sent after 200 ms shows that the condition UE-(7/5*UA) ˃ 200 V is no longer valid, i.e., if the voltage difference has decreased to 200 V or less. In the third stage 23 according to one embodiment, the pulse width is in one increment raised to 4 percent, i.e., by 60 percent of the previous pulse width. This stage lasts until the condition UE=(7/5*UA) applies, i.e., until the voltage difference has decreased to zero taking into account the transformer ratio of the DC/DC converter. After that the DC/DC converter switches to normal operation in which the switches V1 and V2 are each operated at a pulse width of 42 percent. As this occurs only after the output-side DC link 16 of FIG. 1 is fully charged).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Inoue with the control features as taught by Seel and obtain the controller controls the switching operation of the one-side bridge circuit so that the voltage pulse width is smaller for a greater voltage difference of the one-side DC terminals from the other-side DC terminals, and the controller continuously calculates the voltage difference and changes the voltage pulse width depending on the calculated voltage difference, until the voltage of the other-side DC terminals becomes higher than a predetermined threshold voltage, because it provides more efficient startup control wherein the maximum currents present during startup are effectively limited without needing to fulfill complicated equipment requirements to this end (paragraph [0006]).
Regarding claim 2, Inoue and Seel teach everything claimed as applied above (see claim 1). Further, Inoue discloses (see figures 1-18) in the charge control (figures 2 and 5, parts Gc and Gd), the controller (figure 1, part 14) causes the voltage pulse width to change (figure 15, part command value [c; Duty ratio]; between t1 and t2) in proportional to a value obtained by dividing a predetermined peak current value (figure 15, part charging current [b]; predetermined peak current value at the target value for charging current) by the voltage difference (figure 10, parts the voltage difference between right DC/AC conversion circuit side terminals [DC-Bus voltage] and left storage battery side terminals [Storage battery voltage]).
Regarding claim 4, Inoue and Seel teach everything claimed as applied above (see claim 1). Further, Inoue discloses (see figures 1-18) the voltage difference (figure 2, part the voltage difference between right DC/AC conversion circuit side terminals [DC-Bus voltage] and left storage battery side terminals [Storage battery voltage]) is calculated from a difference between a detection value of a primary-side DC voltage between the primary-side DC terminals (figures 1 and 2, part voltage between left storage battery side terminals; through 11) and a detection value of a secondary-side DC voltage between the secondary-side DC terminals (figures 1 and 2, part voltage between right DC/AC conversion circuit side terminals; through 15)(paragraph [0110]; the difference between the DC-bus voltage and the battery voltage of the storage battery 1); the voltage pulse width (figure 15, part command value [c; Duty ratio]; between t1 and t2), a peak value of an AC current (figure 15, part charging current [b]; a peak current value at the target value for charging current) that flows through one-side AC terminals  (figure 2, part secondary-side AC terminals at the middle of 31a/31b and 31c/31d) connected to the one-side bridge circuit (figure 2, part 41), the one-side AC terminals  (figure 2, part secondary-side AC terminals at the middle of 31a/31b and 31c/31d) being one of (i) the primary-side AC terminals (figure 2, part primary-side AC terminals at the middle of 32a/32b and 32c/32d) and (ii) the secondary-side AC terminals (figure 2, part secondary-side AC terminals at the middle of 31a/31b and 31c/31d). However, Inoue does not expressly disclose the voltage difference is calculated as an estimate that is proportional to a value obtained by dividing, by the voltage pulse width, a peak value of an AC current that flows through one-side AC terminals connected to the one-side bridge circuit, the one-side AC terminals being one of (i) the primary-side AC terminals and (ii) the secondary-side AC terminals.
Seel teaches (see figures 1-2) the voltage difference (figures 1 and 2, part voltage difference between UE and UA [UE -(7/5*UA); sections 21-23]) (paragraph [0022]; in a DC/DC converter based on the present invention, the new method is implemented by means of a controller for operating the switches of the inverter bridge. To perform this task, the controller or control unit will, in one embodiment, take into account the difference between the DC voltage of the input-side DC link and the DC voltage of the output-side DC link converted to the input-side DC link) is calculated from a difference (figures 1 and 2, part voltage difference between UE and UA [UE -(7/5*UA); sections 21-23]) between a detection value of a primary-side DC voltage (figure 1, part Ue) between the primary-side DC terminals (figure 1, parts 12 and 13 terminals) and a detection value of a secondary-side DC voltage (figure 1, part Ua) between the secondary-side DC terminals  (figure 1, parts 18 and 19 terminals).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Inoue with the control features as taught by Seel, because it provides more efficient startup control wherein the maximum currents present during startup are effectively limited without needing to fulfill complicated equipment requirements to this end (paragraph [0006]).
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to calculate the voltage difference of the combination Inoue and Seel as an estimate that is proportional to a value obtained by dividing, by the voltage pulse width, a peak value of an AC current that flows through one-side AC terminals connected to the one-side bridge circuit, the one-side AC terminals being one of (i) the primary-side AC terminals and (ii) the secondary-side AC terminals in order to obtain another alternative that result in an efficient switching control.  Additional, the invention would perform equally well with the voltage difference calculation as taught by the combination Inoue and Seel. 
Regarding claim 5, Inoue and Seel teach everything claimed as applied above (see claim 4). Further, Inoue discloses (see figures 1-18) the AC current  (figure 2, part AC current at secondary-side AC terminals at the middle of 31a/31b and 31c/31d) is detected at a current detection point (figure 1, part through 16) provided in a predetermined phase for each cycle of the switching operation  (figure 5, part for each cycle of the switching operation), a start point (figure 15, part command value [c; Duty ratio]; start point at t1) and an end point (figure 15, part command value [c; Duty ratio]; end point at t2) of a voltage pulse whose voltage pulse width is controlled (figure 15, part command value [c; Duty ratio]; between t1 and t2), are positioned before and after the current detection point (figure 1, part through 16), and the peak value of the AC current is calculated (figure 15, part charging current [b]; a peak current value at the target value for charging current), using a ratio of the voltage pulse width (figure 15, part command value [c; Duty ratio]; between t1 and t2) to a duration of time from the start point (figure 15, part charging current [b] and command value [c; Duty ratio]; start point at t1) to the current detection point (figure 15, part charging current [b] and command value [c; Duty ratio]; the current detection point), and a detection value of the AC current (figure 1, part through 16) at the current detection point (figure 15, part charging current [b] and command value [c; Duty ratio]; the current detection point).
Regarding claim 6, Inoue and Seel teach everything claimed as applied above (see claim 5). Further, Inoue discloses (see figures 1-18) the start point (figure 15, part command value [c; Duty ratio]; start point at t1) and the end point of the voltage pulse(figure 15, part command value [c; Duty ratio]; end point at t2) are symmetrically positioned on opposite sides of the current detection point (figure 15, part charging current [b] and command value [c; Duty ratio]; the current detection point), and the peak value of the AC current is calculated (figure 15, part charging current [b]; a peak current value at the target value for charging current), using the detection value of the AC current (figure 1, part through 16) at the current detection point multiplied by two (figure 15, part charging current [b] and command value [c; Duty ratio]; the current detection point).
Regarding claim 7, Inoue and Seel teach everything claimed as applied above (see claim 1). Further, Inoue discloses (see figures 1-18) the controller (figure 1, part 14) sets the voltage pulse width (figure 15, part command value [c; Duty ratio] at rectifier-control mode between t1-t2) for the charge control (figure 5, part charge control), in accordance with a predetermined relationship (figure 10, part relationship of command value [Duty ratio], storage battery voltage and DC-bus voltage) of the voltage pulse width (figure 15, part command value [c; Duty ratio] at rectifier-control mode between t1-t2) and a combination of a primary-side DC voltage between the primary-side DC terminals  (figures 1 and 2, part voltage between left storage battery side terminals; through 11) and a secondary-side DC voltage between the secondary-side DC terminals  (figures 1 and 2, part voltage between right DC/AC conversion circuit side terminals; through 15) (paragraph [0106]-[0112]; since the DC/DC conversion circuit 13 is to be started up with the first rectifier-control mode, the DC-bus voltage of the DC-line bus 21 is elevated to 400V (upper limit voltage of the system). This is from the following reason. In the rectifier-control mode, an AC voltage (AC power) is generated in the power supply side, and, in the power reception side, the AC voltage (AC power) inputted from the power supply side is diode-rectified to be converted to a DC voltage (DC power). Therefore, as shown in FIG. 11, the larger the difference between the DC-bus voltage and the battery voltage of the storage battery 1, the more the current amount (power amount) can be gained. Meanwhile, as shown in FIG. 12, although the ripple in the charging current increases as the DC-bus voltage becomes higher, it is smaller in the rectifier-control mode than in the inverter-control mode, so that deterioration caused by charging on the storage battery 1 can be reduced to be small. Accordingly, there is an effect that, by elevating the DC-bus voltage to 400V, the charging current range capable of being managed in the first rectifier-control mode can be enlarged so that the applicable chance of the first inverter-control mode is reduced, to thereby achieve reduction of deterioration caused by charging on the storage battery 1).
Regarding claim 8, Inoue and Seel teach everything claimed as applied above (see claim 1). Further, Inoue discloses (see figures 1-18) the primary-side bridge circuit (figure 2, part 42) and the secondary-side bridge circuit (figure 2, part 41) each have a plurality of legs connected in parallel (figure 2, part legs 32a/32b, 32c/32d, 31a/31b and 31c/31d) between the primary-side DC terminals  (figures 1 and 2, part left storage battery side terminals) or between the secondary-side DC terminals (figures 1 and 2, part right DC/AC conversion circuit side terminals), the plurality of legs (figure 2, part legs 32a/32b, 32c/32d, 31a/31b and 31c/31d) each have the semiconductor switching elements (figure 2, part legs 32a/32b, 32c/32d, 31a/31b and 31c/31d) forming an upper arm (figure 2, parts 32a, 32c, 31a and 31c) and a lower arm (figure 2, parts 32b, 32d, 31b and 31d) which are connected in series between the primary-side DC terminals (figures 1 and 2, part left storage battery side terminals) via the primary-side AC terminals (figure 2, part primary-side AC terminals at the middle of 32a/32b and 32c/32d) or between the secondary-side DC terminals (figures 1 and 2, part right DC/AC conversion circuit side terminals) via the secondary-side AC terminals (figure 2, part secondary-side AC terminals at the middle of 31a/31b and 31c/31d), and turn on and off complementarily during the switching operation (figures 2 and 5, parts Gc and Gd), and in the charge control (figure 5, part charge control), the controller (figure 1, part 14) controls the switching operation of the one-side bridge circuit (figure 2, part 41) so that an on-period length of the semiconductor switching elements (figures 2 and 5, parts Gc and Gd) included in the upper arm of each of the plurality of legs of the one-side bridge circuit (figure 2, part 41) changes in accordance with the voltage pulse width (figure 15, part command value [c; Duty ratio]; between t1 and t2).
Regarding claim 9, Inoue and Seel teach everything claimed as applied above (see claim 1). Further, Inoue discloses (see figures 1-18) the primary-side bridge circuit (figure 2, part 42) and the secondary-side bridge circuit (figure 2, part 41) each have a plurality of legs connected in parallel (figure 2, part legs 32a/32b, 32c/32d, 31a/31b and 31c/31d) between the primary-side DC terminals  (figures 1 and 2, part left storage battery side terminals) or between the secondary-side DC terminals (figures 1 and 2, part right DC/AC conversion circuit side terminals), the plurality of legs (figure 2, part legs 32a/32b, 32c/32d, 31a/31b and 31c/31d) each have the semiconductor switching elements (figure 2, part legs 32a/32b, 32c/32d, 31a/31b and 31c/31d) forming an upper arm (figure 2, parts 32a, 32c, 31a and 31c) and a lower arm (figure 2, parts 32b, 32d, 31b and 31d) which are connected in series between the primary-side DC terminals (figures 1 and 2, part left storage battery side terminals) via the primary-side AC terminals (figure 2, part primary-side AC terminals at the middle of 32a/32b and 32c/32d) or between the secondary-side DC terminals (figures 1 and 2, part right DC/AC conversion circuit side terminals) via the secondary-side AC terminals (figure 2, part secondary-side AC terminals at the middle of 31a/31b and 31c/31d), and complementarily turn on and off during the switching operation (figures 2 and 5, parts Gc and Gd), and in the charge control (figure 5, part charge control), the controller (figure 1, part 14) controls the switching operation of the one-side bridge circuit (figure 2, part 41) so that an on-period length and an off-period length of the semiconductor switching elements (figures 2 and 5, parts Gc and Gd) included in the upper arm and the lower arm of each of the plurality of legs (figure 2, part legs 32a/32b, 32c/32d, 31a/31b and 31c/31d) are the same and a phase difference between switching patterns (figure 5, parts Gc and Gd) of the plurality of legs (figure 2, part legs 32a/32b, 32c/32d, 31a/31b and 31c/31d) changes in accordance with the voltage pulse width  (figure 15, part command value [c; Duty ratio]; between t1 and t2).
Regarding claim 12, Inoue discloses (see figures 1-18) a power conversion device (figure 1, part 10), comprising: a power converter (figures 1 and 2, part 13) to perform bidirectional DC-to-DC conversion (figures 1 and 2, part 13)(paragraph [0043]; the first and second power converters 41,42 become capable of an inverter operation for performing bidirectional DC/AC conversion when the switching devices 31a to 31d and 32a to 32d are on/off driven, respectively, based on each command value of the Duty ratio, and become capable of a rectifier operation for converting an alternating current to a direct current when the switching devices 31a to 31d and 32a to 32d are turned off (corresponding to Duty ratio=0%), respectively) between primary- side direct-current (DC) terminals (figure 2, part left storage battery side terminals) and secondary-side DC terminals (figure 2, part right DC/AC conversion circuit side terminals); and a controller (figure 1, part 14) to control operation of the power converter (figures 1 and 2, part 13), wherein the power converter (figures 1 and 2, part 13) includes: a primary-side bridge circuit (figure 2, part 42) that performs bidirectional DC-to-AC power conversion (figure 2, part 42) between the primary-side DC terminals (figure 2, part left storage battery side terminals) and primary-side alternating-current (AC) terminals (figure 2, part primary-side AC terminals at the middle of 32a/32b and 32c/32d), the primary-side bridge circuit (figure 2, part 42) including semiconductor switching elements (figure 2, parts 32a-32d); a secondary-side bridge circuit (figure 2, part 41) that performs bidirectional DC-to-AC power conversion (figure 2, part 41) between the secondary-side DC terminals  (figure 2, part right DC/AC conversion circuit side terminals) and secondary-side AC terminals (figure 2, part secondary-side AC terminals at the middle of 31a/31b and 31c/31d), the secondary-side bridge circuit (figure 2, part 41) including semiconductor switching elements (figure 2, parts 31a-31d) (paragraph [0043]; the first and second power converters 41,42 become capable of an inverter operation for performing bidirectional DC/AC conversion when the switching devices 31a to 31d and 32a to 32d are on/off driven, respectively, based on each command value of the Duty ratio); and an inductance element (figure 2, part inductance element generated by 35 and 36) connected between the primary-side AC terminals  (figure 2, part primary-side AC terminals at the middle of 32a/32b and 32c/32d) and the secondary-side AC terminals (figure 2, part secondary-side AC terminals at the middle of 31a/31b and 31c/31d), wherein in a start-up control (figure 1, part 14; start-up control) in which the primary-side DC terminals are charged to a first predetermined voltage (figure 2, part left storage battery side terminals) and the secondary-side DC terminals are charged to a second predetermined voltage  (figure 2, part right DC/AC conversion circuit side terminals)(paragraph [0086]; the first rectifier-control mode [figure 5] is adopted at the startup time, so that the charging current amount to the storage battery 1 is slowly elevated), the controller (figure 1, part 14) performs a charge control in which one-side DC terminals  (figure 2, part right DC/AC conversion circuit side terminals), which are one of (i) the primary-side DC terminals and (ii) the secondary-side DC terminals  (figure 2, part right DC/AC conversion circuit side terminals), are charged  (figure 2, part right DC/AC conversion circuit side terminals) (figure 15, part at the beginning the DC-Bus Voltage [a] charge to 350V from external power supply [3 and 17]), while switching operations of the primary-side bridge circuit (figure 2, part 42) and the secondary-side bridge circuit are stopped (figure 2, part 41)(paragraphs [0095]-[0097]; in the case of allowance of charging ("Yes" in Step S11), the storage-battery control circuit 56 issues an order to the DC/AC control circuit 18 to connect with the power system 3… Upon receiving a startup order from the storage-battery control circuit 56, the DC/AC control circuit 18 starts controlling the DC/AC conversion circuit 17 so that the DC-bus voltage becomes a predetermined value… The storage-battery control circuit 56 monitors the value of DC-bus voltage outputted from the voltmeter 15, and waits until the DC-bus voltage of the DC-line bus 21 becomes the predetermined voltage. When the DC-bus voltage becomes the predetermined voltage, the storage-battery control circuit 56 outputs a charging request to the storage-battery management unit 2 in the storage battery 1), and, subsequently, other-side DC terminals (figure 2, part left storage battery side terminals), which are the other one of (i) the primary-side DC terminals and (ii) the secondary-side DC terminals (figure 2, part left storage battery side terminals), are charged (figure 2, part left storage battery side terminals), in the charge control (figure 5, part charge control), an one-side bridge circuit (figure 2, part 41) connected to the one-side DC terminals (figure 2, part right DC/AC conversion circuit side terminals) performs a switching operation (figures 2 and 5, parts Gc and Gd) so as to output to the inductance element (figure 2, part inductance element generated by 35 and 36) an AC voltage whose voltage pulse width (figure 2, part AC voltage generated at the middle of 31a/31b and 31c/31d) has been subjected to a variable control (figure 15, part variable control presented at command value [c; Duty ratio] at rectifier-control mode between t1-t2), and an other-side bridge circuit (figure 2, part 42) connected to the other-side DC terminals (figure 2, part left storage battery side terminals) stops a switching operation (figures 2 and 5, parts Ga and Gb; No switching) and operates in a diode rectifying mode (paragraph [0054]-[0058]; the switching devices 31a to 31d of the first power converter 41 are driven by the control signals Gc, Gd based on the generated command values C,D, that is, the first power converter 41 is controlled under the output variable control according to the inverter operation, to thereby generate AC power. In contrast, the switching devices 32a to 32d of the second power converter 42 are prevented from switching by fixing their nodes to OFF. By controlling in this manner, the respective switching devices 32a to 32d of the second power converter 42 act as diode switches that rectify the AC power), the one-side bridge circuit (figure 2, part 41) being one of the primary-side bridge circuit and the secondary-side bridge circuit (figure 2, part 41), the other-side bridge circuit (figure 2, part 42)  being the other one of the primary-side bridge circuit and the secondary-side bridge circuit (figure 2, part 42), the controller (figure 1, part 14) controls the switching operation of the one-side bridge circuit (figure 2, part 41) so that the voltage pulse width of the AC voltage (figure 2, part AC voltage generated at the middle of 31a/31b and 31c/31d) whose voltage (figure 2, part AC voltage generated at the middle of 31a/31b and 31c/31d) has been subjected to the variable control (figure 15, part variable control presented at command value [c; Duty ratio] at rectifier-control mode between t1-t2) (paragraph [0106]-[0112]; since the DC/DC conversion circuit 13 is to be started up with the first rectifier-control mode, the DC-bus voltage of the DC-line bus 21 is elevated to 400V (upper limit voltage of the system). This is from the following reason. In the rectifier-control mode, an AC voltage (AC power) is generated in the power supply side, and, in the power reception side, the AC voltage (AC power) inputted from the power supply side is diode-rectified to be converted to a DC voltage (DC power). Therefore, as shown in FIG. 11, the larger the difference between the DC-bus voltage and the battery voltage of the storage battery 1, the more the current amount (power amount) can be gained. Meanwhile, as shown in FIG. 12, although the ripple in the charging current increases as the DC-bus voltage becomes higher, it is smaller in the rectifier-control mode than in the inverter-control mode, so that deterioration caused by charging on the storage battery 1 can be reduced to be small. Accordingly, there is an effect that, by elevating the DC-bus voltage to 400V, the charging current range capable of being managed in the first rectifier-control mode can be enlarged so that the applicable chance of the first inverter-control mode is reduced, to thereby achieve reduction of deterioration caused by charging on the storage battery 1), and the controller (figure 1, part 14) changes the voltage pulse width (figure 2, part AC voltage generated at the middle of 31a/31b and 31c/31d) (figure 15, part command value [c; Duty ratio]; changes between t1-t2).
Inoue does not expressly disclose the voltage pulse width of the AC voltage whose voltage has been subjected to the variable control is inversely proportional to a voltage difference of the one-side DC terminals from the other-side DC terminals.
Seel teaches (see figures 1-2) the controller (figure 1, part controller [not shown] that control through V1 and V2) controls the switching operation of the one-side half bridge circuit (figure 1, part half bridge generated by 7) so that the voltage pulse width of the AC voltage (figures 1 and 2, part voltage pulse width at primary side 3 that changes [sections 21-23] based on the pulse with [PW]) whose voltage (figures 1 and 2, part voltage pulse width at primary side 3 that changes [sections 21-23] based on the pulse with [PW]) has been subjected to the variable control (figure 2, part pulse with [PW] [sections 21-23]) is inversely proportional to a voltage difference (figures 1 and 2, part voltage difference between UE and UA; while the voltage difference [UE -(7/5*UA)] decrease, the pulse with [PW] increase [sections 21-23]) (paragraph [0022]; in a DC/DC converter based on the present invention, the new method is implemented by means of a controller for operating the switches of the inverter bridge. To perform this task, the controller or control unit will, in one embodiment, take into account the difference between the DC voltage of the input-side DC link and the DC voltage of the output-side DC link converted to the input-side DC link) of the one-side DC terminals (figure 1, parts 12 and 13 terminals) from the other-side DC terminals (figure 1, parts 18 and 19 terminals) (paragraph [0026]; the various stages of the start-up sequence are outlined over time. On the left, the pulse width used to operate the switches V1 and V2 of FIG. 1 during stages 21 to 23 is indicated in percent. In the first stage 21 the pulse width or duty cycle is 1.4 percent, i.e., the switches V1 and V2 are alternately closed for 1.4 percent of each operation period. This stage usually takes 500 ms and ends if after these 500 ms the condition UE-(7/5*UA) ˃ 340 V no longer holds, i.e., if the voltage difference between the input voltage and the converted output voltage has decreased to 340 V or less. If this is not the case, stage 21 is extended by another 500 ms… in the next stage 22, the pulse width is in one increment increased to 2.5 percent, i.e., by about 80 percent of the previous pulse width. This stage usually takes 200 ms and ends when a query sent after 200 ms shows that the condition UE-(7/5*UA) ˃ 200 V is no longer valid, i.e., if the voltage difference has decreased to 200 V or less. In the third stage 23 according to one embodiment, the pulse width is in one increment raised to 4 percent, i.e., by 60 percent of the previous pulse width. This stage lasts until the condition UE=(7/5*UA) applies, i.e., until the voltage difference has decreased to zero taking into account the transformer ratio of the DC/DC converter. After that the DC/DC converter switches to normal operation in which the switches V1 and V2 are each operated at a pulse width of 42 percent. As this occurs only after the output-side DC link 16 of FIG. 1 is fully charged).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Inoue with the control features as taught by Seel and obtain the controller controls the switching operation of the one-side bridge circuit so that the voltage pulse width of the AC voltage whose voltage has been subjected to the variable control is inversely proportional to a voltage difference of the one-side DC terminals from the other-side DC terminals, because it provides more efficient startup control wherein the maximum currents present during startup are effectively limited without needing to fulfill complicated equipment requirements to this end (paragraph [0006]).
Regarding claim 13, claim 2 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 15, claim 4 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 16, claims 5 and 6 have the same limitations, based on this is rejected for the same reasons.
Regarding claim 17, claim 7 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 18, claim 8 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 19, claim 9 has the same limitations, based on this is rejected for the same reasons.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2015/0138843), in view of Seel et al. (US 2012/0176816), hereinafter Seel, and further in view of Ortiz (US 2016/0043623).
Regarding claim 3, Inoue and Seel teach everything claimed as applied above (see claim 1). Further, Inoue discloses (see figures 1-18) the voltage difference (figure 2, part the voltage difference between right DC/AC conversion circuit side terminals [DC-Bus voltage] and left storage battery side terminals [Storage battery voltage]) is calculated from a difference between a detection value of a primary-side DC voltage between the primary-side DC terminals (figures 1 and 2, part voltage between left storage battery side terminals; through 11) and a detection value of a secondary-side DC voltage between the secondary-side DC terminals (figures 1 and 2, part voltage between right DC/AC conversion circuit side terminals; through 15) (paragraph [0110]; the difference between the DC-bus voltage and the battery voltage of the storage battery 1). However, Inoue does not expressly disclose an absolute value.
Seel teaches (see figures 1-2) the voltage difference (figures 1 and 2, part voltage difference between UE and UA [UE -(7/5*UA); sections 21-23]) (paragraph [0022]; in a DC/DC converter based on the present invention, the new method is implemented by means of a controller for operating the switches of the inverter bridge. To perform this task, the controller or control unit will, in one embodiment, take into account the difference between the DC voltage of the input-side DC link and the DC voltage of the output-side DC link converted to the input-side DC link) is calculated from a difference (figures 1 and 2, part voltage difference between UE and UA [UE -(7/5*UA); sections 21-23]) between a detection value of a primary-side DC voltage (figure 1, part Ue) between the primary-side DC terminals (figure 1, parts 12 and 13 terminals) and a detection value of a secondary-side DC voltage (figure 1, part Ua) between the secondary-side DC terminals  (figure 1, parts 18 and 19 terminals).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Inoue with the control features as taught by Seel, because it provides more efficient startup control wherein the maximum currents present during startup are effectively limited without needing to fulfill complicated equipment requirements to this end (paragraph [0006]).
Ortiz teaches (see figure 2) an absolute value (figure 2, part absolute value from 255) of a difference (figure 2, part difference from 250) (paragraph [0023]; an absolute value circuit 255).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Inoue and Seel with the absolute value features as taught by Ortiz and obtain the voltage difference is calculated from an absolute value of a difference between a detection value of a primary-side DC voltage between the primary-side DC terminals and a detection value of a secondary-side DC voltage between the secondary-side DC terminals, because it provides more accurate and efficient control. 
Regarding claim 14, claim 3 has the same limitations, based on this is rejected for the same reasons.
Claims 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2015/0138843), in view of Seel et al. (US 2012/0176816), hereinafter Seel, and further in view of Kolar et al. (US 2018/0159424), hereinafter Kolar.
Regarding claim 10, Inoue and Seel teach everything claimed as applied above (see claim 1). Further, Inoue discloses (see figures 1-18) the power conversion device (figure 1, part 10) includes the power converter (figures 1 and 2, part 13), in the charge control (figure 5) during the start-up control (figure 15, part start-up between 0 to t2), the controller (figure 1, part 14) controls the voltage pulse width (figure 15, part command value [c; Duty ratio]; between t1 and t2) for the converter (figures 1 and 2, part 13) by applying an amount of modification for DC voltage of the other-side DC terminals of the converter (figures 1 and 2, part left storage battery side terminals). However, Inoue does not expressly disclose a plurality of converter cells connected in cascade, the plurality of converter cells each being the power converter, in the charge control during the start-up control, the controller controls the voltage pulse width for each of the plurality of converter cells by applying an amount of modification for equilibrating DC voltages of the other-side DC terminals of the plurality of converter cells, and a summation of amounts of the modification for the plurality of converter cells is zero.
Kolar teaches (see figures 1-15) the power conversion device (figure 1) includes a plurality of converter cells (figures 1 and 3, parts 21-2n3) connected in cascade (figure 3, parts 21-2n3), the plurality of converter cells (figures 1 and 3, parts 21-2n3) each being the power converter (figures 1, 3 and 11, parts 21-2n3), in the charge control during the start-up control (figure 11, part 222)(paragraph [0052]; the start-up mode), the controller (figure 11, part 222) controls the voltage pulse width (figure 11, part through 211-218) for each of the plurality of converter cells (figures 1 and 3, parts 21-2n3) by applying an amount of modification for equilibrating DC voltages of the other-side DC terminals of the plurality of converter cells (figures 1 and 3, parts 21-2n3; DC voltages V31-V3n3), and a summation of amounts of the modification for the plurality of converter cells is zero (figures 1 and 3, parts 21-2n)(paragraphs [0043]-[0054]; in the start-up mode, to drive the at least one half-bridge such that power is internally dissipated in the second converter cell… the half-bridges 211, 212 and 213, 214, when used as dissipation circuits, are operated synchronously. That is, the high-switches 211, 213 are switched on and off synchronously in each dissipation cycle, and the low-switches 212, 214 are switched on and off synchronously in each dissipation cycle. This avoids a voltage other than zero from being applied to the primary winding 219P and therefore avoids an output voltage other than zero from being generated).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power conversion device of Inoue with the plurality of converter cells features as taught by Kolar and obtain the power conversion device includes a plurality of converter cells connected in cascade, the plurality of converter cells each being the power converter, in the charge control during the start-up control, the controller controls the voltage pulse width for each of the plurality of converter cells by applying an amount of modification for equilibrating DC voltages of the other-side DC terminals of the plurality of converter cells, and a summation of amounts of the modification for the plurality of converter cells is zero, because the combination result in an efficient startup control for multi-cell power converter (paragraphs [0005] and [0006]).
Regarding claim 11, Inoue and Seel teach everything claimed as applied above (see claim 4). Further, Inoue discloses (see figures 1-18) the power conversion device (figure 1, part 10) includes the power converter (figures 1 and 2, part 13), in the charge control (figure 5) during the start-up control (figure 15, part start-up between 0 to t2), the controller (figure 1, part 14) controls the voltage pulse width (figure 15, part command value [c; Duty ratio]; between t1 and t2) for the converter (figures 1 and 2, part 13), and calculates the voltage difference (figure 2, part the voltage difference between right DC/AC conversion circuit side terminals [DC-Bus voltage] and left storage battery side terminals [Storage battery voltage]) from a difference between a detection value of a primary-side DC voltage between the primary-side DC terminals (figures 1 and 2, part voltage between left storage battery side terminals; through 11) and a detection value of a secondary-side DC voltage between the secondary-side DC terminals (figures 1 and 2, part voltage between right DC/AC conversion circuit side terminals; through 15) (paragraph [0110]; the difference between the DC-bus voltage and the battery voltage of the storage battery 1); a peak value of an AC current (figure 15, part charging current [b]; a peak current value at the target value for charging current) and the voltage pulse width (figure 15, part command value [c; Duty ratio]; between t1 and t2). However, Inoue does not expressly disclose a plurality of converter cells connected in cascade, the plurality of converter cells each being the power converter, and in the charge control during the start-up control, the controller commonly controls the voltage pulse width of each of the plurality of converter cells, and calculates the voltage difference as an estimate that is proportional to a value obtained by dividing a maximum of peak values of AC currents of the plurality of converter cells by the voltage pulse width.
Kolar teaches (see figures 1-15) the power conversion device (figure 1) includes a plurality of converter cells (figures 1 and 3, parts 21-2n3) connected in cascade (figure 3, parts 21-2n3), the plurality of converter cells (figures 1 and 3, parts 21-2n3) each being the power converter (figures 1, 3 and 11, parts 21-2n3), in the charge control during the start-up control (figure 11, part 222)(paragraph [0052]; the start-up mode), the controller (figure 11, part 222) controls the voltage pulse width (figure 11, part through 211-218) for each of the plurality of converter cells (figures 1 and 3, parts 21-2n3) (paragraphs [0043]-[0054]; in the start-up mode, to drive the at least one half-bridge such that power is internally dissipated in the second converter cell… the half-bridges 211, 212 and 213, 214, when used as dissipation circuits, are operated synchronously. That is, the high-switches 211, 213 are switched on and off synchronously in each dissipation cycle, and the low-switches 212, 214 are switched on and off synchronously in each dissipation cycle. This avoids a voltage other than zero from being applied to the primary winding 219P and therefore avoids an output voltage other than zero from being generated).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power conversion device of Inoue with the plurality of converter cells features as taught by Kolar, because the combination result in an efficient startup control for multi-cell power converter (paragraphs [0005] and [0006]).
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to calculate the voltage difference of the combination of Inoue and Kolar as an estimate that is proportional to a value obtained by dividing a maximum of peak values of AC currents of the plurality of converter cells by the voltage pulse width and obtain the power conversion device includes a plurality of converter cells connected in cascade, the plurality of converter cells each being the power converter, and in the charge control during the start-up control, the controller commonly controls the voltage pulse width of each of the plurality of converter cells, and calculates the voltage difference as an estimate that is proportional to a value obtained by dividing a maximum of peak values of AC currents of the plurality of converter cells by the voltage pulse width, in order to obtain another alternative that result in an efficient switching control.  Additional, the invention would perform equally well with the voltage difference calculation as taught by Inoue. 
Regarding claim 20, claim 10 has the same limitations, based on this is rejected for the same reasons.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839
	
		/THIENVU V TRAN/                                     Supervisory Patent Examiner, Art Unit 2839